Case 18-11263-reg Doc 23 Filed 10/29/18 Page 1 of 7 1°'25'1891°9*’““

United States Bankruptcy Court
Northern District of Indiana

In re Me|inda M Myers Case No. 18-11263
Debtor(s) Chapter 13

 

AMENDED
DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVI])UAL DEBTOR

I declare under penalty of perjury that I have read the foregoing Schedule A/B to add the approximate
amount of the inheritance., consisting of 6 page(s), and that they are true and correct to the best of my
knowledge, information, and belief.

Date IG'&Q` /g Sig,nature mQ)Z,/|//\M m U

Me|inda M Myers
Debtor

Penallyfor making a false statement or concealing properly: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-11263-re»

Fil| in this information to identify your case and this filing:

DOC 23 Filed 10/29/18 Paoe 2 Of 7 10/25/18 S:DQPM

     

Debtor1 Me|inda M Myers

First Name Middle Name Last Name

Debtor 2
(Spouse, ift'lling) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF |ND|ANA

 

case number 18-11263 l check ifthis is an
amended filing

 

Ofl’icial Form 106A/B
Schedule AlB: Property 12/15

 

 

|n each category, separately list and describe items. List an asset only once. |f an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an lnterest ln

 

1_ Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

l:l Nc. co to Part 2.
- Yes. Where is the property?

 

 

 

 

 

1.1 What is the property? check an that apply
109 Cemetery St - Sing|e-family home Do not_deduct secured claims or exemptions Put
Street address, if availab|e, or other description - - ~ - the amount Of any SeCul'ed Clalm$ On SCheduIe D.'
D le or m lt - n t burldrn _ ,
l:l up X _ u l u l g Credrtors Who Have CIa/ms Secured by Property,
m Condomlnium or cooperative
|:l Manufactured or mobile home c t l fm C t l f th
_ urren va ue o e urren va ue o e
WOICOttVllle lN 46795-0000 [] Land entire property? portion you own?
City State ZlP Code l:l |nvestment property $89,100.00 $89,100.00
l:l Timeshare . . .
m h Descrlbe the nature of your ownership interest
01 er (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a "fe estate)r if known-
- Debtor1 only MO|"tgage
Lagrange l:l Debtor 2 only
County m
Debtor 1 and Debtor 2 only Check if this is community property
m At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part1, including any entries for
pages you have attached for Part 1. Write that number here ............... => $89’10°'00

Describe Your Vehicles

 

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? |nclude any vehicles you own that
someone else drives. lf you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Officia| Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-11263-reg Doc 23 Filed 10/29/18 Page 3 of 7 ‘°”5'18 gi°gPM
Debefl Me|inda M Myers Case number (ifknown) 13.11253

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

l:l No

. Yes

3-1 Make: GMC Wh° ha .nter .n the ? Do not deduct secured claims or exemptions Put

_________ s an ' est ' property Check °ne the amount of any secured claims on Schedu/e D.'

Mode|: Slerra - Debtor 1 only Creditors Who~Have C/aims Secured by Propen‘y.
Year: 2015 l:l Debtor 2 only Current value of the Current value of the
Approximate mileage: 18,700 m Debtor 1 and Debtor 2 only entire P'°Pe'ty? portion you °W"?
Other information: m At least one of the debtors and another

 

|:l Check if this is community property $17,945-00 $17,945.00

(see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es.' Boats, trailers, motors, personal watercraft, fishing vesse|s, snowmobiles, motorcycle accessories

- No
ij ¥es

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here => $17)945-00

 

 

 

 

 

Describe Your Persona| and Household ltems
Do you own or have any'legai or equitable interest\in any'of the following items? » ` » Current value of the
l r, :. ~ .» y ~ ». \` '- ’ portionyouown?
Do not deduct secured
claims or exemptions

6. Household goods and furnishings
Examples: l\/lajor appliances, furniture, linens, china, kitchenware

l:l No
- Yes. Describe .....

 

 

 

 

 

 

 

 

 

 

 

 

 

l Desk $5, Lamp $3, Sectional Couch $50 l $58.00
l Lamp l $3.00
IStove & Refrigerator l $100.00
l Rocking chairs, qty 3 l $150.00
l Dressers, qty 6, $25 ea l $150.00

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
El No

- Yes. Describe .....

 

TV $1 00
Dvd P|ayer $30 $130.00

Offlcial Form 106A/B Schedu|e AlB: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-11263-reg Doc 23 Filed 10/29/18 Pa e 4 of 7 1°'25/18 Q:OQPM
Debt°'1 Me|inda M Myers Case num er (ifknown) 18_11263

8. Co|lectib|es of value
Examples: Antiques and tigurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectib|es
l:l No

- Yes. Describe .....

 

I23 Antique Hurricane Lamps Co|lection, (20x$10ea + 3x$50ea) [ $350.00

 

 

 

l§alt & Pepper Shakers, 50 sets, vary from $5-$50 per set l $700.00

 

 

9. Equipment for sports and hobbies
Examp/es: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

 

 

 

 

l:l No

- Yes. Describe .....
Hrgan | $150.00
Wano l $800.00

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

- No
l:l Yes. Describe .....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

[:l No
- Ves. Describe .....

 

@>thing $200.00

 

 

12. Jewe|ry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heir|oom jewelry, watches, gems, gold, silver

l:l No
l Yes. Describe .....

 

|Dweiry $10.00

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

|`_'.l No
- Yes. Describe .....

 

Dog, Cat, Bird, all of no resale value. $0.00

 

 

14. Any other personal and household items you did not already |ist, including any health aids you did not list
- No
[l Yes. Give specific information .....

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

for Part 3. Write that number here $2»801 -00
Describe Your Financial Assets
Do you`own~'oi~v have any legal or equitable interest in any» of the following?\ » ' v ' Current vaiue of the
Official Form 106A/B Schedule A/B; Property page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.oom Best Case Bankruptcy

Case 18-11263-reg Doc 23 Filed 10/29/18 Page 5 of 7 1°/25/18 91°9PM
Debi0r1 Me|inda M Myers Case number (/fknown) 18_11263

portion'you own?
Do not deduct secured
claims or exemptions

16. Cash

Examp/es: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you tile your petition
i:i No

- Yes ................................................................................................................

Cash $50.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions if you have multiple accounts with the same institution, list each.
l:i No

l Yes ........................ institution name:

Farmers State Bank
220 s Detroit st
17.1. Checking LaGrange, iN 46761-1808 $205.00

 

18. Bonds, mutual funds, or publicly traded stocks
Examp/es.' Bond funds, investment accounts with brokerage firms, money market accounts

- No
i:i Yes ,,,,,,,,,,,,,,,,,, institution or issuer name:

19. Non-pubiicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

i:i Yes. Give specihc information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notesl and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

- No
i:i Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples.' interests in lRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
- No
[i Yes. List each account separately.
Type of account institution name;

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examp/es: Agreements with landlords, prepaid rent, public utilities (eiectric, gas, water), telecommunications companies, or others
l No

i:i Yes_ _____________________ institution name or lndividual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
- No
i:l Yes _____________ issuer name and description

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

- No
|:| Yes _____________ institution name and description Separately file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed iri line 1), and rights or powers exercisable for your benefit
- No

i:i Yes. Give specific information about them...

Officiai Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-11263-reg Doc 23 Fiied 10/29/18 Page 6 of 7 1°'25/1891°9PM
Debtom Me|inda M Myers Case number (ifknown) 13_11263

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements
l No

l:l Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examp/es: Buiiding permits, exclusive iicenses, cooperative association holdings, liquor licenses, professional licenses

- No
l:l Yes. Give specific information about them...

Current value of the
portion you own?

Do not deduct secured
claims or exemptions

Money or property owed to you?

28. Tax refunds owed to you
- No

i:i Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

29. Fami|y support

Examp/es: Past due or lump sum alimony, spousal suppoit, child support, maintenance, divorce settiement, property settlement
- No

l:l Yes. Give specific information ......

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Sociai Security
benefits; unpaid loans you made to someone else
ij No

. Yes. Give specific information..

 

Son (Brandon Smith) currently owes $2,500 for 2007 Ford
Escape damaged by deer. Titie already transferred into his
name. Vehicie sold for $2900 6-15-18 and 2 payments of $100
have been recvd. CMV/KBB is $2,462. $2,500-00

 

 

 

31. interests in insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
- No
l:\ Yes. Name the insurance company of each policy and list its value.
Company name: Benehciary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance poiicy, or are currently entitled to receive property because
someone has died.

l:l No
- Yes. Give specific information..

 

Pending inheritance from the Estate of George Andrew Myers
Sr, Dekaib Circuit Court case #17CO1-1711-EU-000081. The
amount shown below is the estimated distribution to the
debtor. $90,000-00

 

 

 

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance ciaims, or rights to sue

- No
[i Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
- No

Ofiiciai Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-11263-reg Doc 23 Fiied 10/29/18 Page 7 of 7 1°’25"8 91°9'°““
D€b'fOri Me|inda M Myers Case number (ifknown) 18_11263

[:l Yes. Describe each claim .........

35. Any financial assets you did not already list
- No

l:l Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ............ $92’755-00

 

 

 

Describe Any Business-Re|ated Property You 0wn or Have an interest in. List any real estate in Part1.

37. Do you own or have any legal or equitable interest in any business-related property?
- No. Go to Part 6.
l:l Yesl Go to iine 38.

Part 6: Describe Any Farm- and Commerciai Fishing-Related Property You 0wn or Have an interest in.
lf you own or have an interest in farmiand, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No. Go to Part 7.

Ei Yes. co io iine 47.

Describe Aii Property You own or Have an interest in That You bid riot List Above

 

53. Do you have other property of any kind you did not already iist?
Examp/es: Season tickets, country club membership

- No
L__l Yes. Give specific information .........

 

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0_00
_st the Totais of Each Part ofthis Form

55. Part 1: Totai real estate, line 2 $89,100.00

56. Part 2: Totai vehicles, line 5 $17,945.00

57. Part 3: Totai personal and household items, line 15 $2,801_00

58. Part 4: Totai financial assets, line 36 $92,755.00

59. Part 5: Totai business-related property, line 45 $0.00

60. Part 6: Totai farm- and fishing-related property, line 52 $0_00

61. Part 7: Totai other property not |isted, line 54 + $0.00

62. Totai personal property. Add lines 56 through 61 $113,501.00 COPy personal Property total $113,501.00
63. Totai of ali property on Schedule AlB. Add line 55 + line 62 $202,601.00
Officia| Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

